DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed September 02 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 3-4, 8-9, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 10, 15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Do et. al. (US 2020/0059961 A1) in view of Zhang et. al. (US 2018/0288746 A1)
The disclosure of Do finds support at US 62/615,675 Fig. 6 Para 63-67
Regarding Claim 1, Do discloses a method in a User Equipment (UE) for wireless communication (Fig. 6 212 Wireless Device (WD) Para 115-119), comprising:
receiving Q1 first-type information groups (Fig. 3 BWP Fig. 6 600 Para 4 12 92 “the wider uplink bandwidth of the wireless device 212 is divided into several BWPs. The interlaces are designed for each BWP” Para 93 116 “the base station 202…signals a configuration to the wireless device 212 regarding which interlace(s) to use for an uplink transmission” where “signals a configuration” corresponds to receive, where the “several BWPs” corresponds to first-type information groups, and the number of “several BWPs” corresponds to Q1.  In this case, Q1 equals 5.); and
first operating a first radio signal in a first resource according to of a first information group (Fig. 3 BWP Interlace Fig. 6 608 Para 92 93 118 “The wireless device 212 transmits the uplink transmission on an interlace(s) in a subset of the channels (i.e., the available channels or some subset of the available channels)” where “transmit” corresponds to operate and where “uplink transmission” corresponds to radio signal.  One BWP may be chosen for transmission, in which case that one BWP corresponds to the first information group.  The relevant interlace within that chosen BWP corresponds to the first resource);
wherein the first information group is one of the Q1 first-type information groups (Fig. 3 BWP Interlace Fig. 6 602 606 Para 116 “The base station 202 performs a LBT Para 117 “the wireless device 212 performs a LBT procedure for each of those channels to thereby determine whether the channels are available.”  One BWP may be chosen for transmission out of the Q1 “several BWPs” signalled at Fig. 6 600); and the Q1 is a positive integer greater than 1 (Fig. 3 BWP1 BWP2 BWP5 Para 93 117 “Five” corresponds to Q1 and a positive integer greater than 1) and the first operating is transmitting, or the first operating is receiving (Fig. 6 608 Para 118 transmitting)
Zhang discloses something Do does not explicitly disclose: 
an information group may be a time-frequency resource (Para 146 “the grant-free time and frequency resources are associated with one or more bandwidth parts” where “bandwidth part” corresponds to information group), 
a configuration of each information group comprise relevant information to a subcarrier spacing, relevant information to a cyclic prefix or relevant information to a bandwidth (Para 88 “one or more bandwidth part (BWP) configurations, each including numerology (e.g., subcarrier spacing and CP type/overhead), a bandwidth of one bandwidth part”) and 
a frequency domain position of an information group (Para 148 “the BWP configurations can include BWP indices” where “BWP index” corresponds to a frequency domain position of an information group, based on Para 99 of the instant application “an index of the first subband in the Q1 candidate subbands is used for determining the first information group from the Q1 first-type information groups”  The Fig. 6 600 of Do corresponds to candidate subbands, while the “BWP chosen for uplink transmission” of Do corresponds to a first subband. )
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive Q1 first-type information groups; and first operate a first radio signal in a first time-frequency resource according to a configuration of a first information group; wherein the first information group is one of the Q1 first-type information groups; a frequency domain position of the first time-frequency resource is used for determining the first information group from the Q1 first-type information groups; each of the Q1 first-type information groups comprises at least one of relevant information to a subcarrier spacing, relevant information to a cyclic prefix or relevant information to a bandwidth, and the Q1 is a positive integer greater than 1; and the first operating is transmitting, or the first operating is receiving.  
This claim would have been obvious because the features taught Zhang were well known to one skilled in the art at the time the claimed invention was effectively filed.  
(A) For a time-frequency resource contained in a BWP see Harada et. al. (US 2021/0058218 A1) Para 43 44 46 Zhou (US 2020/0404689 A1) Abstract Islam et. al. (US 2019/0246378 A1) Para 111 126 Zhao (US 2020/0389914 A1) Para 50 285 and Takeda et. al. (US 2020/0252180 A1) Para 50-53.  
(B) For BWP relevant information including subcarrier spacing and a cyclic prefix see Shen (US 2021/0050937 A1) Para 3 Deogun et. al. (US 2018/0199343 A1) Para 139 Lee et. al. (US 20200059930 A1) Para 81 Kim et. al. (US 2019/0364558 A1) Para 178 and Takeda et. al. (US 2020/0252180 A1).  
(C) The examiner notes that by its very name, a Bandwidth Part (BWP) is relevant information to a bandwidth.  
(D) For BWP indices see Harada et. al. (US 20210058218 A1) Fig. 4A Para 62 Chou et al. (US 20180139778 A1) Para 62 Lee et. al. (US 2020/0059930 A1) Para 82 Cao et. al. (US 2018/0139778 A1) Para 140 and Takeda et. al. (US 2020/0252180 A1) Para 92 128.
Regarding Claim 2, Do discloses determining K1 candidate subband(s) (Fig. 3 BWP Interlace Fig. 6 604 Para 91 92 116  “For example, the base station 202 may perform LBT on the multiple channels that correspond to the BWPs of the interlace design and signal to the wireless device 212 an indication of which of the BWPs may be utilized by the wireless device 212 for the uplink transmission.”  The interlaces within the BWP correspond to subbands.  The uplink grant carries an indication of BWPs, containing interlaces, which may be used for transmission, where the “interlaces within the BWPs that may be used for uplink transmission” correspond to subbands.  The UE determines the subbands by receiving the UL grant.  The “interlaces within the BWPs that may be used for uplink transmission” correspond to candidate subbands because a further Listen Before Talk (LBT) is performed at Fig. 6 606 before uplink transmission at Fig. 6 608.  The “number of interlaces within the BWPs that may be used for uplink transmission” is a positive integer that maybe designated as K1.);
wherein the first time-frequency resource belongs to a first subband in frequency domain, the first subband is one of the K1 candidate subband(s) (Fig. 3 BWP Interlace Fig. 6 608 Para 4 12 92 93 116-118  The BWP and interlace used for transmission at Fig. 6 608 corresponds to the first time-frequency resource belonging to a first subband Fig. 6 606), a position of the first subband in the K1 candidate subband(s) is used for determining the first information group from the Q1 first-type information groups (Fig. 3 BWP Interlace Fig. 6 608 Para 91-92 117-118.  According to Para 383 of the instant application, “the BWP identifier of the BWP containing an interlace” corresponds to a position of a subband, and the use of this identifier to specify the BWP chosen for uplink transmission at Fig. 6 606 corresponds to “using the position of the first subband in the K1 candidate subband(s) to determine the first information group from the Q1 first-type information groups”), and the K1 is a positive integer (The examiner notes that it was well-known to one of ordinary skill in the art that the number of BWPs and the number of interlaces are always positive integers);
Regarding Claim 6, Do discloses a method in a base station (Fig. 6 202 Base Station (BS) Para 115-119) for wireless communication, comprising:
transmitting Q1 first-type information groups (Fig. 3 BWP Fig. 6 600 Para 4 12 92 93 116 where “signals a configuration” corresponds to transmit, where the “several BWPs” corresponds to first-type information groups, and the number of “several BWPs” corresponds to Q1, in this case, 5.); and
first processing a first radio signal in a first resource according to a first information group (Fig. 3 BWP Interlace Fig. 6 608 Para 92 93 118 “where “receive” corresponds to operate and where “uplink transmission” corresponds to radio signal.  The one BWP chose for transmission corresponds to the first information group and the relevant interlace within that chosen BWP corresponds to the first resource);
Fig. 3 BWP Interlace Fig. 6 602 606 Para 116 117  One BWP may be chosen for transmission out of the Q1 “several BWPs” signalled at Fig. 6 600) and the first processing is receiving, or the first processing is transmitting (Fig. 6 610 Para 119 receiving); Fig. 3 BWP1 BWP2 BWP5 Para 93 117
Zhang discloses 
an information group may be a time-frequency resource (Para 146 where “bandwidth part” corresponds to information group), 
a configuration of each information group comprise relevant information to a subcarrier spacing, relevant information to a cyclic prefix or relevant information to a bandwidth (Para 88) and 
a frequency domain position of an information group (Para 148 as explained in claim 1)
Regarding Claim 7, the combination of Do and Zhang discloses claim 7 as explained in claims 2 and 6.
Regarding Claim 11, Do discloses a UE for wireless communication (Fig. 17), comprising:
a first receiver (Fig. 17 1710 RX(S) Para 162), to receive Q1 first-type information groups (Fig. 3 BWP Fig. 6 600 Para 4 12 92 93 116); and
a first transceiver (Fig. 17 1708 TX(S) Para 162), to first operate a first radio signal in a first resource according to a first information group (Fig. 3 BWP Interlace Fig. 6 608 Para 92 93 118);
Fig. 3 BWP Interlace Fig. 6 602 606 Para 116 117); and the Q1 is a positive integer greater than 1 (Fig. 3 BWP1 BWP2 BWP5 Para 93 117) and the first operating is transmitting, or the first operating is receiving (Fig. 6 608 Para 118 transmitting)
Zhang discloses 
an information group may be a time-frequency resource (Para 146 “bandwidth part” corresponds to information group), 
a configuration of each information group comprise relevant information to a subcarrier spacing, relevant information to a cyclic prefix or relevant information to a bandwidth (Para 88) and 
a frequency domain position of an information group (Para 148 as explained in claim 1)
Regarding Claim 12, Do discloses determines K1 candidate subband(s) (Fig. 3 BWP Interlace Fig. 6 604 Para 91 92 116); the first time-frequency resource belongs to a first subband in frequency domain, the first subband is one of the K1 candidate subband(s) (Fig. 3 BWP Interlace Fig. 6 608 Para 4 12 92 93 116-118), a position of the first subband in the K1 candidate subband(s) is used for determining the first information group from the Q1 first-type information groups (Fig. 3 BWP Interlace Fig. 6 608 Para 91-92 117-118 as explained in claim 2) and the K1 is a positive integer (As explained in claim 2)
Regarding Claim 16, Do discloses a base station for wireless communication (Fig. 4 1400 Radio Access Node Para 156), comprising: 
Fig. 14 152 TX(S) Para 156), to transmit Q1 first-type information groups (Fig. 3 BWP Fig. 6 600 Para 4 12 92 93 116); and 
a second transceiver (Fig .14 14114 RX(S) Para 156), to first process a first radio signal in a first time-frequency resource according to a configuration of a first information group (Fig. 3 BWP Interlace Fig. 6 608 Para 92 93 118); 
wherein the first information group is one of the Q1 first-type information groups (); the Q1 is a positive integer greater than 1 (Fig. 3 BWP Interlace Fig. 6 602 606 Para 116 117); and the Q1 is a positive integer greater than 1 (Fig. 3 BWP1 BWP2 BWP5 Para 93 117) and the first process is receive, or the first process is transmit (Fig. 6 608 Para 118 transmitting)
Zhang discloses 
an information group may be a time-frequency resource (Para 146 where “bandwidth part” corresponds to information group), 
a configuration of each information group comprise relevant information to a subcarrier spacing, relevant information to a cyclic prefix or relevant information to a bandwidth (Para 88) and 
a frequency domain position of an information group (Para 148 as explained in claim 1)
Regarding Claim 17, Do discloses determines K1 candidate subband(s) (Fig. 3 BWP Interlace Fig. 6 604 Para 91 92 116); the first time-frequency resource belongs to a first subband in frequency domain, the first subband is one of the K1 candidate subband(s) (Fig. 3 BWP Interlace Fig. 6 608 Para 4 12 92 93 116-118), a position of the first subband in the K1 candidate subband(s) is used for determining the first Fig. 3 BWP Interlace Fig. 6 608 Para 91-92 117-118 as explained in claim 2) and the K1 is a positive integer (As explained in claim 2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463